Fisher, J.,
delivered the opinion of the court.
*588This was an application by tbe appellant to tbe Probate Court of Kemper county, for tbe allotment of dower in tbe lands of ber deceased husband. It appears that tbe petitioner received a legacy of personal estate under ber husband’s will, not having renounced tbe same; and tbe question for decision is, whether such legacy operates to defeat ber claim to dower in tbe real estate; no devise of any part of tbe same having been made to ber by tbe husband.
The'statute on this subject, in our opinion, does not admit of that construction. Tbe legacy of personal estate can only operate to bar tbe widow’s claim to dower, when it appears by tbe will itself, that such legacy is expressly given in lieu of dower. Hutch. Code, 620, §§ 45, 46, 4T, 48.
Decree reversed. Decree for dower to be entered in tbe court below; and cause remanded.